COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00128-CR


AARON CUMMINGS                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1362455D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Aaron Cummings attempts to appeal from his conviction for

aggravated sexual assault of a child under fourteen years of age. Cummings

pleaded guilty pursuant to a plea bargain, and in accordance with the plea

bargain, the trial court convicted Cummings of the offense and sentenced him to

twenty years’ confinement. The trial court’s certification of his right to appeal


      1
       See Tex. R. App. P. 47.4.
states that this case “is a plea-bargain case, and the defendant has NO right of

appeal.” See Tex. R. App. P. 25.2(a)(2).

      On April 22, 2015, we notified Cummings that this appeal may be

dismissed based on the trial court’s certification unless he or any party desiring to

continue the appeal filed a response on or before May 4, 2015, showing grounds

for continuing the appeal. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Cummings’s

responses do not show grounds for continuing the appeal.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 16, 2015




                                         2